DETAILED ACTION
1.	The amendment received on February 16, 2022 has been entered into the record.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
3.	Claims 1-15 and 19-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an optical position-measuring device for sensing a relative position of two objects which are movable relative to one another along at least one measurement direction ‘wherein no separate polarization-optical components are disposed in the scanning beam paths of the at least two sub-beams between splitting and recombination, wherein at least one of the gratings is configured as a polarization grating configured to produce the different polarization-optical effects on the at least two sub-beams, and wherein the polarization grating is configured such that diffraction orders with different polarization states are produced independent of location on the polarization grating,’ in combination with the rest of the limitations of claim 1.  Claims 2-15 are allowed at least by virtue of their dependency from claim 1.
As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an optical position-measuring device for sensing a relative position of two objects which are movable relative to one another along at least one measurement direction ‘wherein the polarization grating includes a plurality of arcuately curved grating structures in the form of grating lines and grating spaces, a direction of longitudinal extend of each of these grating structures being oriented parallel to the measurement direction, and the grating structures being arranged periodically both along the measurement direction and perpendicularly to the measurement direction,’ in combination with the rest of the limitations of claim 19.  Claims 20-32 are allowed at least by virtue of their dependency from claim 19.
claim 33, the prior art of record, taken alone or in combination, fails to disclose or render obvious in an optical position-measuring device for sensing a relative position of two objects which are movable relative to one another along at least one measurement direction ‘wherein the reflection phase grating includes: a carrier substrate; a planar reflective layer disposed on the carrier substrate; and a grating structure layer disposed above the reflective layer, and wherein a planar phase-shifting layer is disposed between the planar reflective layer and the grating structure layer’ in combination with the rest of the limitations of claim 33.  Claims 34-35 are allowed at least by virtue of their dependency from claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886